Citation Nr: 9931252	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  94-10 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

2.  Entitlement to a compensable evaluation for pulmonary 
embolus.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to July 
1983.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

The veteran's claims were remanded by the Board for further 
development in July 1996.  The case was returned to the Board 
in August 1999. 

In April 1998, the veteran was provided a statement of the 
case on the issue of whether new and material evidence has 
been received to reopen a claim for service connection for 
major depression.  With the statement of the case, he was 
provided a cover letter informing him of the requirement that 
he submit a substantive appeal in response to the statement 
of the case if he desired appellate review with respect to 
this issue.  This issue was not thereafter addressed in any 
correspondence from the veteran or his representative.  
Therefore, the Board has concluded that the veteran is not 
currently seeking appellate review with respect to this 
issue.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran's November 1982 in-service automobile 
accident resulted from abuse of alcohol and is the result of 
willful misconduct.

3.  The veteran does not currently have a migraine headache 
disability which can be attributed to his service, other than 
the November 1982 automobile accident.

4.  The veteran's hypertension disability is characterized by 
diastolic pressures predominantly under 110 and by systolic 
pressures predominantly under 200.

5.  The veteran currently has no appreciable residuals of the 
right pulmonary embolus he experienced during service.

6.  The veteran's only service-connected disabilities are 
hypertension and the residuals of pulmonary embolus for which 
the combined evaluation is 20 percent; the service-connected 
disabilities do not preclude the veteran from securing or 
following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The automobile accident on November 25, 1982, was caused 
by the veteran's willful misconduct and any disability 
resulting from that accident was not incurred in line of 
duty.  38 U.S.C.A. § 105 (West 1991); 38 C.F.R. §§ 3.1, 3.301 
(1999).

2.  A chronic migraine headache disability was not incurred 
or aggravated in the line of duty during service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

3.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1998); 
38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (1999).

4.  The criteria for a compensable rating for pulmonary 
embolus have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.97, Diagnostic Code 6817 (1996); 38 C.F.R. §§ 
4.7, 4.97, Diagnostic Code 6817 (1999).

5.  The requirements for a total rating based on 
unemployability due to service-connected disabilities have 
not been met.  38 C.F.R. § § 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).
 
I.  Migraine Headaches

The veteran seeks service connection for migraine headaches.  
He asserts that he currently has a migraine headache 
disability due to a motor vehicle accident during service.  
The veteran asserts that he injured his head in the accident 
and that the accident was in the line of duty.  The veteran 
maintains that alcohol was not a contributing factor in his 
accident.  He claims that a broken tie rod on his car caused 
the accident.  He notes that he was not given a ticket, a DWI 
or an Article 15 as a result of the accident.

Private medical records dated prior to the veteran's entry 
into service indicate that the veteran complained of frequent 
severe headaches when he was 16 years old.  His family 
related the headaches to two brain concussions the veteran 
experienced in the eighth and ninth grades.

The veteran's service medical records reveal that the veteran 
had a sinus headache and an upper respiratory infection in 
February 1981.  The service medical records indicate that the 
veteran had frequent problems with alcohol.  These records 
reveal that on November 25, 1982, he was in a motor vehicle 
accident.  The veteran was admitted to a base emergency room 
where he was noted to be acutely intoxicated.  He had a scalp 
laceration which was difficult to evaluate secondary to a 
blood alcohol level of .28.  The veteran's July 1983 
separation examination report is negative for evidence of a 
headache disability.

The report of a January 1983 Line of Duty Investigation 
states that on November 25, 1982 the veteran was driving on a 
four lane highway.  He ran off the roadway and hit a concrete 
pier supporting a crosswalk over the highway.  The road was a 
straight and level asphalt highway.  There were no traffic 
controls in the proximity of the accident.  The highway was 
lighted with streetlights.  It was a cloudy night and the 
road was wet.  Traffic on the road was light.  The veteran 
was acutely intoxicated with a blood alcohol level of .28.  
The investigator noted that while the veteran stated that the 
steering was loose in his car, there was no evidence to 
indicate defective steering was a factor in the accident.  
The investigator was of the opinion that the veteran's 
intemperate use of alcohol was the proximate cause of the 
accident.  The investigator concluded that the veteran's 
injuries were the result of the veteran's own misconduct and 
not in the line of duty.  The investigator recommended that 
the veteran be referred to an Alcohol Counseling Service.

On VA examination in October 1993 the veteran reported 
migraines due to an in-service automobile accident.  The 
diagnoses included suspect post traumatic migraines.

At the March 1994 hearing the veteran testified that he began 
having migraine headaches after an in-service car wreck in 
1982.  The veteran stated that he had not seen a doctor for 
his headaches.

The veteran was afforded a VA examination in August 1998.  He 
reported that he received a head injury in a 1982 automobile 
accident.  He reported headaches ever since that time.  The 
diagnoses included migraines, most likely secondary to post 
concussion type syndrome due to history of previous head 
injury.

"In line of duty" means an injury or disease incurred or 
aggravated during a period of active military service unless 
such injury or disease was the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, was a result of his or her abuse of alcohol or drugs.  
38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).

In all cases, section 105 establishes a presumption in favor 
of a finding of in the line of duty, and if the Board finds 
that an exception such as willful misconduct applies, and 
denies the claim solely on the basis of such exception, the 
Board must establish that denial of the claim is justified by 
a preponderance of the evidence.  See Smith (Cynthia) v. 
Derwinski, 2 Vet. App. 241, 244 (1992). 

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
the line of duty if such injury or disease was a result of 
the abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  38 C.F.R. § 3.301(d).

Alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability or death to the user.  38 C.F.R. § 3.301(d) 
(1999).  The simple drinking of alcoholic beverage is not of 
itself willful misconduct.  The deliberate drinking of a 
known poisonous substance or under conditions which would 
raise a presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct. 38 C.F.R. § 3.301(c)(2).

The Board notes that the veteran's blood alcohol level at the 
time of the accident was .28.  A blood alcohol level of .100 
percent or more creates a presumption of intoxication.  
Forshey v. West, 12 Vet. App. 71, 75 (1998) (citing VA's 
Adjudication Procedure Manual M21-1, Part IV, par. 
11.04(c)(2)).  According to this standard, the veteran was 
intoxicated.  Furthermore, the contemporary medical evidence 
notes that the veteran was acutely intoxicated.  Finally, a 
contemporaneous line of duty investigation found that the 
veteran was acutely intoxicated and that the veteran's 
injuries were not in the line of duty.  

The Board is mindful of the statutory presumption under 
section 105 in favor of a finding of in the line of duty.  
However, the evidence of record clearly shows that the 
veteran was intoxicated at the time of the accident and that 
the intoxication resulted in the accident.  Consequently, the 
Board finds that the presumption has been rebutted, that the 
motor vehicle accident on November 25, 1982, resulted from 
the veteran's willful misconduct and that the injuries 
sustained therein were not incurred in the line of duty.  
Accordingly, even if the veteran currently has a migraine 
headache disability due to the November 25, 1982, accident, 
he would not be entitled to service connection for that 
disability as it was a result of his own willful misconduct.

The Board has also considered whether the veteran is entitled 
to service connection for a migraine headache disability due 
to any other incident of service.  The record does not reveal 
that the veteran experienced chronic migraine headaches 
during service.  None of the post service medical evidence 
relates any current migraine headache disability to the 
veteran's service (other than due to his automobile 
accident).  Accordingly, service connection for a migraine 
headache disability is not warranted.

II.  Increased Evaluations

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the service-connected disabilities, 
except as noted below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

A.  Hypertension

The veteran maintains that he is entitled to an evaluation in 
excess of 10 percent for hypertension.  The RO granted 
service connection for hypertension and assigned a 10 percent 
disability evaluation by rating action in December 1993.  The 
10 percent disability evaluation has been in effect since 
July 1993.  

The service medical records reveal that the veteran was found 
to have elevated blood pressure in December 1979.  The 
veteran received hypertension medication while in service.

In February 1988 the veteran reported that his systolic blood 
pressure ran up to 180 and that his systolic varied between 
70 and 100.  The VA examiner noted that the veteran's blood 
pressure was currently 160/100.

A February 1993 private hospital record indicates that the 
veteran was treated for abdominal pain of unknown etiology.  
The veteran's blood pressure was noted to be 158/88

On VA examination in October 1993 the veteran reported that 
his blood pressure averaged 140/80, with the range being as 
high as 180/110.  Examination revealed the veteran to have a 
blood pressure of 170/108.

The veteran appeared before a hearing officer at the RO in 
March 1994.  The veteran testified that he maintained his 
blood pressure fairly well on medication.  He stated that his 
blood pressure measurements were usually around 126/88.

A July 1996 VA outpatient record indicates that the veteran's 
blood pressure was 171/97.

The veteran was treated at Fulton State Hospital in July 1996 
for alcohol dependence.  His blood pressure was noted to be 
137/95.

The veteran received inpatient treatment for depression at 
the Mid-Missouri Mental Health Center in August 1996.  The 
veteran's blood pressure on admission was 180/102.

A September 1996 VA record indicates that the veteran's blood 
pressure was 161/93.  An October 1996 record notes that the 
veteran's blood pressure was 147/77.

A May 1997 VA outpatient treatment record reveals that the 
veteran complained of chest pain.  His blood pressure was 
140/83.

The veteran presented himself at a VA facility in May 1997 
for alcohol detoxification.  During his four days at the VA 
facility the veteran had a blood pressure of 201/92 on one 
occasion and a blood pressure of 208/103 on another occasion.  
The remainder of the systolic readings (six readings) were 
176 or below.  The diastolic readings ranged from 85 to 103.

On VA examination in August 1998 the examiner stated that a 
review of the record revealed that the veteran had a 
longstanding history of hypertension.  She noted that it was 
150/92 in June 1998 and that it was currently 140/100.  The 
veteran was on medication for his hypertension.  The 
diagnoses included history of hypertension with poor control 
with no evidence of end organ damage as evidenced by normal 
BUN and creatinine.

The veteran's records were examined by a VA physician in 
November 1998 and he wrote an addendum to the August 1998 VA 
examination report.  The VA physician noted that the veteran 
had had elevated blood pressure as high as 196/108.  On most 
clinic visits the veteran' blood pressures had been in the 
155 to 160 systolic pressure range and the 89 to 100 
diastolic pressure range.  He noted that the veteran had 
moderate to severe hypertension.  The VA physician did not 
believe that the veteran's hypertension should in any way 
inhibit the veteran's ability to work.

The Board notes that the schedular criteria for evaluation of 
the cardiovascular system were changed effective January 12, 
1998.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Therefore, the Board will consider 
the claim under both the old and the new rating criteria.  

The rating criteria in effect for cardiovascular disorders 
prior to January 1998 provided for the assignment of a 10 
percent evaluation for hypertensive vascular disease for 
diastolic pressure predominantly 100 or more.  A 20 percent 
evaluation was warranted for diastolic pressure predominantly 
110 or more with definite symptoms.  A 40 percent rating was 
warranted when diastolic pressure was predominantly 120 or 
more and moderately severe symptoms were demonstrated.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (1996).

Effective January 12, 1998, the rating schedule provides for 
a 10 percent evaluation for diastolic pressure predominantly 
100 or more, or; systolic pressure of 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or systolic pressure is predominantly 200 or more.  A 
40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1999).

The Board acknowledges that the veteran's hypertension has 
been described as under poor control and as being from 
moderate to severe in nature.  However, upon review of the 
medical evidence of record, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim.  
As demonstrated above, diastolic blood pressure readings have 
been consistently below 110.  While the veteran has had two 
instances in which he was found to have a systolic pressure 
of 200 or more, the record reveals that his systolic pressure 
has been predominantly below 200.  Accordingly, a rating in 
excess of 10 percent is not warranted under the current or 
former criteria.

B.  Pulmonary Embolus Residuals

The veteran seeks a compensable rating for residuals of a 
pulmonary embolism.  The service medical records reveal that 
the veteran received inpatient treatment for a right 
pulmonary embolus in December 1982.  The veteran was treated 
with medication and released after eight days.  The remaining 
service medical records, including the July 1983 discharge 
examination report, reveal no residuals of the pulmonary 
embolus.

The veteran received inpatient treatment at a VA facility in 
July 1987 for alcoholism.  It was noted that the veteran had 
had a pulmonary embolus following a motor vehicle accident in 
service.  It was noted that there were no residuals of the 
pulmonary embolus.

On VA examination in October 1993 the veteran complained of 
occasional pleuritic type pain.  Respiratory examination was 
normal.  The diagnoses included status post pulmonary embolus 
to the right lung after a motor vehicle accident.  

The veteran did not provide any testimony regarding residuals 
of a pulmonary embolus at his March 1994 hearing before a 
hearing officer.

On VA examination in August 1998, the examiner noted that the 
veteran developed a pulmonary embolism in a car accident and 
was treated at that time with anticoagulation therapy.  The 
examiner noted that per the veteran's report and per the 
medical records there had been no sequelae of the pulmonary 
embolism.  Examination of the veteran's lungs revealed clear 
anterior and posterior fields.  The diagnoses included 
history of pulmonary embolism without any residual noted and 
no history of shortness of breath or hemoptysis. 

The November 1998 VA physician who reviewed the veteran's 
records noted that there was no evidence of any residuals of 
the pulmonary embolism.  The VA physician stated that 
pulmonary embolism, once resolved, would not affect the 
veteran's ability to work, assuming that the veteran did not 
suffer a large infarction from the embolism.  The VA 
physician did not find any information in the chart that 
would lead him to come to the conclusion that the veteran 
experienced an infarction from the embolism.

The Board notes that the schedular criteria for evaluation of 
respiratory disabilities were changed effective October 7, 
1996.  Therefore, the Board will consider the claim under 
both the old and the new rating criteria in accordance with 
Karnas.  

The rating criteria in effect for respiratory diseases prior 
to October 1996 provided that chronic passive congestion of 
the lung should be rated according to the underlying disease.  
38 C.F.R. § 4.97, Diagnostic Code 6817(1996).

Effective October 7, 1996, the rating schedule provides for a 
noncompensable evaluation for asymptomatic pulmonary vascular 
disease following resolution of pulmonary thromboembolism.  A 
30 percent evaluation requires symptomatic residuals 
following resolution of acute pulmonary embolism.  38 C.F.R. 
§ 4.97, Diagnostic Code 6817 (1999).

Since a review of the medical evidence reveals that the 
veteran has had no underlying lung disease and no residual 
symptoms resulting from his in-service pulmonary embolus, the 
Board finds that the veteran has not met the criteria for a 
compensable rating for residuals of a pulmonary embolism.

C.  VA Examination

The Board notes that in August 1999 the veteran's 
representative argued that the August 1998 VA examination and 
the November 1998 addendum to the August 1998 VA examination 
were inadequate for rating purposes.  The veteran's 
representative requested that the veteran's rating evaluation 
claims be remanded for another VA examination.  The Board 
notes that the August 1998 VA examiner (nurse practitioner) 
reviewed the veteran's medical history and, after an 
examination of the veteran, adequately described the 
veteran's current hypertension and his pulmonary residuals.  
The November 1998 addendum by a VA physician, contains a 
review of the veteran's medical history and an opinion 
concerning the extent of the veteran's hypertension and 
pulmonary embolus residuals as shown by the medical evidence.  
The Board finds that these VA reports fully describe the 
current nature and extent of the veteran's hypertension and 
pulmonary embolus residuals and that another VA examination 
is not indicated.

The Board has also considered whether the veteran's claims 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1).  The record reflects that the 
veteran has not required frequent hospitalization for 
hypertension and that the manifestations of the hypertension 
are those specifically contemplated by the schedular 
criteria.  There is no indication in the record that the 
average industrial impairment from the hypertension would be 
in excess of that contemplated by the assigned evaluation.  
The record clearly reflects that any pulmonary embolus 
residuals are not disabling.  Therefore, the Board has 
concluded that referral of these claims for extra-schedular 
consideration is not in order.

III.  Total Rating

A total rating for compensation may be assigned, where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities or 
when the service-connected disabilities are sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation, provided that if there are 
two or more service-connected disabilities, one of the 
disabilities must be rated at 40 percent or more and there 
must be sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § § 3.340, 
3.341, 4.16. 

The veteran's only currently service-connected disabilities 
are the hypertension and pulmonary embolus residuals 
discussed above, for which a combined evaluation of 20 
percent is in effect.  The VA physician who reviewed the 
veteran's records and provided an addendum in November 1998 
expressed his opinion that the veteran's ability to work 
would not be affected by his hypertension.  In addition, the 
record clearly reflects that the pulmonary embolus residuals 
are not productive of industrial impairment.  The veteran 
does not meet the minimum schedular requirements for a total 
rating based on unemployability, and it is clear that the 
service-connected disabilities are not sufficient by 
themselves to render the veteran unemployable.  

IV.  Miscellaneous

The Board notes that in the July 1996 remand, the Board 
instructed the RO to contact the Social Security 
Administration (SSA) to determine if the veteran had been 
awarded disability benefits and to obtain the records 
associated with any such award.  The record reflects that the 
RO was unsuccessful in its attempts to obtain such records.  
Although it appears that such records may become available at 
some point in time, the Board has determined that further 
delay of the appellate process for the purpose of obtaining 
such records is not in order.  In this regard, the Board 
notes that the veteran has a number of non service-connected 
disabilities which affect his ability to obtain and follow a 
substantially gainful occupation to a much greater extent 
than the service-connected disabilities.  In fact, when the 
veteran filed his claim for a total compensation rating based 
on unemployability, he was also seeking service connection or 
benefits under 38 U.S.C.A. § 1151 for a number of 
disabilities.  It appears that his claim for a total rating 
was premised in part upon establishing service connection or 
benefits under § 1151 for the additional disabilities.  Those 
service connection and § 1151 claims were denied herein and 
in the Board's July 1996 decision.  There is no indication 
that the SSA has records relevant to the issues on appeal 
which are not already of record or that any records in the 
SSA's possession would evidence a greater degree of current 
disability from the service-connected hypertension or 
pulmonary embolus residuals than is reflected by the evidence 
currently of record.  If the veteran believes that available 
records in the possession of the SSA would support his 
entitlement to additional VA benefits, he should file a claim 
with the RO for such benefits and request the RO to obtain 
his SSA records.


ORDER

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.

Entitlement to a compensable evaluation for pulmonary embolus 
is denied.

Entitlement to a total rating based on unemployability due to 
service-connected disabilities is denied.

		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals






